DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election of the species of SEQ ID NO: 1 in the reply filed on 3/14/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 1-16 are under examination as they read on elected species of the peptide of SEQ ID NO:1.
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.
Claim Objections
Claims 2, 11, and 12 are objected to because of the following informalities:  The claims use the phrase “SEQ ID No.” to designate the peptide sequences. The correct to reference a .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-10, and 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The instant claims are drawn to a method of reducing or preventing worsening of knee pain frequency by impacting a three-dimensional shape change of bone underlying articular cartilage in the affected joint, comprising (a) obtaining a first image of a bone at a joint of a patient (b) locally injecting into a joint of a patient a therapeutically effective amount of a formulation comprising a pharmaceutically acceptable, injectable carrier, and a pharmaceutically active peptide characterized by impacting shape change of bone underlying articular cartilage in the patient whereby shape change of the bone underlying articular cartilage in the patient is impacted; (c) obtaining a second image of bone underlying articular cartilage after the injecting; 
Claim 8 is drawn to a method of impacting age related shape change of bone underlying articular cartilage in a patient, comprising: (a) obtaining a first image of a bone at a joint of a patient (b) locally injecting into the joint of the patient a therapeutically effective amount of a formulation comprising a pharmaceutically acceptable, injectable carrier, and a pharmaceutically active peptide characterized by impacting age related shape change of bone at a joint underlying articular cartilage in the patient; (c) obtaining a second image of bone underlying articular cartilage after the injecting; and (d) comparing the first image with the second image; and (e) determining impact of bone shape change from the injecting; and (f) determining a need for additional injecting based on the comparison.
Claim 14 is drawn to a method to delaying, arresting, or reversing naturally occurring aging of a joint, comprising: (a) measuring bone shape of a joint of a patient; (b) locally injecting by intra-articular injections into the joint of the patient a therapeutically effective amount of a formulation comprising a pharmaceutically acceptable, injectable carrier, and a peptide; (c) remeasuring the bone shape of the joint; and (d) comparing a measurement obtained with a measurement obtained in (c) prior to locally injecting in step (b).
The claimed methods encompass a vast genus of pharmaceutically active peptides described solely by their function of impacting shape change of bone underlying cartilage in a patient whereby shape change of the bone underlying articular cartilage in the patient is impacted. In other claimed embodiments, the pharmaceutically active peptide has the function of impacting age related shape change of bone at a joint underlying articular cartilage, and delaying, arresting, or reversing naturally occurring aging of a joint. This indicates that there are hundreds, if not thousands of possible peptides encompassed by the claims. Thus, the claims broadly encompass an indeterminant number of peptides that have the claimed function(s), and 
A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not sufficient identifying characteristics for written description purposes, even when accompanied by a method of obtaining the agent. The specification does not adequately describe the correlation between the chemical structure and function of the genus, such as structural domains or motifs that are essential and distinguish members of the genus from those excluded. Thus, the genus of peptides has no correlation between their structure and function.
Although the specification clearly sets forth a correlation between the peptides set forth in SEQ ID NOs: 1-5, and the function of slowing or reversing periarticular 3D shape changes in knee joint compartments, impacting shape change of bone underlying articular cartilage, improving the function and reduction in frequency of knee pain, and reducing knee pain frequency in knee osteoarthritis by delaying, arresting, or reversing 3D bone shape change in patella in subjects having osteoarthritis, this correlation does not appear to be clearly present in the breadth of the instant claims. Therefore, only a limited number of species have been described and this is not considered to be representative of the breadth of the genus. As noted above, the claims do not recite any structure for the pharmaceutically active peptide and describes the peptides only in terms of its function. The specification does not provide guidance regarding which structures are required to produce the required function(s), or even that are correlated with the ability to impact shape change of bone underlying articular cartilage. Given 
Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that
"applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed." (See page 1117.)The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed." (See Vas-Cath at page 1116.)
To provide adequate written description and evidence of possession of a claimed genus, the specification must provide sufficient distinguishing characteristics of the genus. The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus. Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997). In Regents of the University of California v. Eli Lilly (43 USPQ2d 1398-1412), the court held that a generic statement which defines a genus of nucleic acids by only their functional activity does not provide an adequate written description of the genus. The court indicated that, while applicants are not required to disclose every species encompassed by a genus, the description of the genus is achieved by the recitation of a representative number of species falling within the scope of the claimed genus. At section B(l), the court states, "An adequate written description of a DNA ... requires a precise definition, such 
In Ariad Pharms., Inc. v. Eli Lilly & Co., 598 F.3d 1336,1351 (Fed. Cir. 2010), the court held that a “sufficient description of a genus ... requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350. “[A]n adequate written description requires a precise definition, such as by structure, formula, chemical name, physical properties, or other properties, of species falling within the genus sufficient to distinguish the genus from other materials.” Id. Although “functional claim language can meet the written description requirement when the art has established a correlation between structure and function,” “merely drawing a fence around the outer limits of a purported genus is not an adequate substitute for describing a variety of materials constituting the genus and showing that one has invented a genus and not just a species.” Id.
Furthermore, regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods. Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920-23, 69 USPQ2d 1886, 1890-93 (Fed. Cir. 2004).
Christensen et al. (JBMR Plus, 2020, Vol. 4(8), e10378)  discuss matrix extracellular phosphoglycoprotein (MEPE), the protein from which the peptides of SEQ ID NOs: 1-5 are derived. Christensen et al. teach that MEPE has a high level of phosphorylation, particularly high density in the  ASARM motif, provides an important basis for understanding of structural and function interdependencies in mineralization and phosphate homeostasis (See abstract). Although Christensen et al. teach that conserved serine residues and the ASARM region that 
Protein chemistry is one of the most unpredictable areas of biotechnology. Consequently, the effects of sequence dissimilarities upon protein structure and function cannot be predicted.  Bowie et al. (Science, 1990, 247:1306-1310) teach that an amino acid sequence encodes a message that determines the shape and function of a protein and that it is the ability of these proteins to fold into unique three-dimensional structures that allows them to function and carry out the instructions of the genome and further teaches that the problem of predicting protein structure from sequence data and in turn utilizing predicted structural determinations to ascertain functional aspects of the protein is extremely complex (column 1, page 1306).  Bowie et al. further teach that while it is known that many amino acid substitutions are possible in any given protein, the position within the protein's sequence where such amino acid substitutions can be made with a reasonable expectation of maintaining function are limited.  Certain positions in the sequence are critical to the three-dimensional structure/function relationship and these regions can tolerate only conservative substitutions or no substitutions at all (column 2, page 1306).  The sensitivity of proteins to alterations of even a single amino acid in a sequence are exemplified by Burgess et al. (J. Cell Biol. 111:2129-2138, 1990) who teach that replacement of a single lysine residue at position 118 of acidic fibroblast growth factor by glutamic acid led to the substantial loss of heparin binding, receptor binding and biological activity of the protein and by Lazar et al. (Mol. Cell. Biol., 8:1247-1252, 1988) who teach that in transforming growth factor alpha, replacement of aspartic acid at position 47 with alanine or asparagine did not affect biological activity while replacement with serine or glutamic acid sharply reduced the biological activity of the mitogen.  These references demonstrate that even a single amino acid substitution will often dramatically affect the biological activity and characteristics of a protein.

Accordingly, one of skill in the art would conclude that the claimed invention encompasses a plurality of peptides that may not have the biological function that is recited in the instant claims. It should be noted that the claimed invention encompasses any pharmaceutically active peptide that could potentially have the claimed function. The 
While “examples explicitly covering the full scope of the claim language” typically will not be required, a sufficient number of representative species must be included to “demonstrate that the patentee possessed the full scope of the [claimed] invention.” Lizardtech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1345, 76 USPQ2d 1724, 1732 (Fed. Cir. 2005).  
In the absence of sufficient recitation of distinguishing characteristics, the specification does not provide adequate written description of the claimed genus.  One of skill in the art would not recognize from the disclosure that the applicant was in possession of the genus. Possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features (see, Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1895 (Fed. Cir. 2004); accord Ex Parte Kubin, 2007-0819, BPAI 31 May 2007, opinion at p. 16, paragraph 1).  The specification does Vas-Cath at page 1116). 
Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. 112 is severable from its enablement provision (see page 1115).
Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of reducing worsening of knee pain frequency by impacting a 3D shape change of bone underlying articular cartilage in the affected joint in a patient having osteoarthritis or a method of impacting age related shape change of bone underlying articular cartilage in a patient having osteoarthritis or delaying, arresting, or reversing naturally occurring aging of a joint in a subject having osteoarthritis, said methods comprising locally injecting into a joint of the patient a therapeutically effective amount of a formulation comprising a pharmaceutically acceptable injectable carrier, and a pharmaceutically active peptide selected from the group consisting of SEQ ID NOs: 1-5,  does not reasonably provide enablement for methods comprising all pharmaceutically active peptides and all any subject.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether undue experimentation is required, are set forth in In re Wands 8 USPQ2d 1400. They include (1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art and (8) the breadth of the claims.
(4) The nature of the invention and (8) The breadth of the claims:
The nature of the invention is a method of reducing or preventing worsening of knee pain frequency by impacting a three-dimensional shape change of bone underlying articular cartilage 
Claim 8 is drawn to a method of impacting age related shape change of bone underlying articular cartilage in a patient, comprising: (a) obtaining a first image of a bone at a joint of a patient (b) locally injecting into the joint of the patient a therapeutically effective amount of a formulation comprising a pharmaceutically acceptable, injectable carrier, and a pharmaceutically active peptide characterized by impacting age related shape change of bone at a joint underlying articular cartilage in the patient; (c) obtaining a second image of bone underlying articular cartilage after the injecting; and (d) comparing the first image with the second image; and (e) determining impact of bone shape change from the injecting; and (f) determining a need for additional injecting based on the comparison.
Claim 14 is drawn to a method to delaying, arresting, or reversing naturally occurring aging of a joint, comprising: (a) measuring bone shape of a joint of a patient; (b) locally injecting by intra-articular injections into the joint of the patient a therapeutically effective amount of a formulation comprising a pharmaceutically acceptable, injectable carrier, and a peptide; (c) remeasuring the bone shape of the joint; and (d) comparing a measurement obtained with a measurement obtained in (c) prior to locally injecting in step (b).
Therefore, the nature of the invention is a chemical case, where there is natural unpredictability in performance of certain species or sub-combinations other than those 
The claimed methods broadly encompass a vast genus of pharmaceutically active peptides described solely by their function of impacting shape change of bone underlying cartilage in a patient whereby shape change of the bone underlying articular cartilage in the patient is impacted. In other claimed embodiments, the pharmaceutically active peptide has the function of impacting age-related shape change of bone at a joint underlying articular cartilage, and delaying, arresting, or reversing naturally occurring aging of a joint. This indicates that there are hundreds, if not thousands of possible peptides which are physically and chemically very different in both structure and mechanism encompassed by the claims. Thus, the claims broadly encompass practicing the claimed method with an indeterminant number of peptides in any subject.
(5) The state of the prior art and (7) The predictability or unpredictability of the art: 
Christensen et al. (JBMR Plus, 2020, Vol. 4(8), e10378)  discuss matrix extracellular phosphoglycoprotein (MEPE), the protein from which the peptides of SEQ ID NOs: 1-6 are derived. Christensen et al. teach that MEPE has a high level of phosphorylation, particularly high density in the  ASARM motif, provides an important basis for understanding of structural and function interdependencies in mineralization and phosphate homeostasis (See abstract). Although Christensen et al. teach that conserved serine residues and the ASARM region that are required for MEPE to maintain its function (e.g., act as an inhibitor of mineralization), there is no information that one of skill in the art could use to predict which peptides of MEPE would have the claimed function(s).  
Protein chemistry is one of the most unpredictable areas of biotechnology. Consequently, the effects of sequence dissimilarities upon protein structure and function cannot 
Additionally, Bork (Genome Research, 2000, 10:398-400) clearly teaches the pitfalls associated with comparative sequence analysis for predicting protein function because of the known error margins for high-throughput computational methods.  Bork specifically teaches that computational sequence analysis is far from perfect, despite the fact that sequencing itself is highly automated and accurate (p. 398, column 1).  One of the reasons for the inaccuracy is that 
As noted above, the claims are not limited to a particular patient population. Li et al. (Arthritis Res. Ther., 2013, Vol. 15(6), article 223) discuss microstructural changes in subchondral bone in osteoarthritis. Li et al. teach that subchondral bone is a very dynamic structure and is uniquely adapted to the mechanical forces imposed across the joint (See page 2). Li et al. teach that in addition to bone density patterns and mechanical properties, subchondral bone also dynamically adjusts trabecular orientation and scale parameters in a precise relationship with principal stress (See page 2). Li et al. teach that mechanical stress also modifies the contour and shape of subchondral bone by means of bone modeling and remodeling (See page 2). Li et al. teach that despite the focus on the contribution of 
6) The amount of direction or guidance provided by the inventor; 7) The existence of working examples:
The working examples teach that TPX-100, a peptide of SEQ ID NO: 1 is a synthetic peptide consisting of 23 amino acids, derived from human matric extracellular phosphoglycoprotein. The working examples demonstrate that administration of TPX-100 to patients resulted in clinically meaningful and statistically significant improvements in the knees based upon the KOOS subscales. The working examples teach that change in periarticular bone area and 3D bone shape was measured by MRI and knees treated with TPX-100 demonstrated less pathological bone area increase as compared to control knees, with a trend toward statistical significance. The working examples demonstrate that in the lateral femur and lateral and medial patella, pathological bone area increase in the first 6 months was nearly zero in treated knees in the first 6 months, with slower increase at 12 months compared with control knees. The working examples teach that these data indicate that treatment of knee OA with TPX-100 delays, arrests, or even reverses periarticular bone area in the knees associated with onset and progression of OA. The working examples teach that 3D periarticular bone shape 
Apart from a working example demonstrating that peptide TPX-100 (SEQ ID NO: 1) significantly reduced, arrested, or even reversed pathological periarticular bone structure change in multiple compartments in the knee joint of patients with OA, and provided critical benefits to patients including improvements in knee function and pain, the Applicant has not provided substantive evidence of treatment of with any other pharmaceutically active peptide. Because the peptides encompassed by the instant claims are so disparate and no single peptide example can be representative of all the other encompassed peptides, a demonstration of efficacy of a single peptide does not provide support for the breadth of the claims.
 Taken together, the art demonstrates that the treatment of joint disorders, in particular osteoarthritis, is highly unpredictable.  Moreover, the art does not provide guidance for any other peptide that could be used in the claimed method, nor support for all subjects encompassed by the claimed method. Accordingly, it follows that pharmaceutically active peptides that can used in the claimed methods, and the patient population(s) in which the method can be practiced can only be identified empirically. This constitutes undue experimentation. Therefore, given the lack of guidance in the art, the lack of working examples commensurate in scope to the claimed invention and the unpredictability of treating cancer, the specification, as filed does, not provide enablement for the claimed genus of peptides and subjects. 

The Applicant has not provided sufficient guidance to enable one of skill in the art to make and use the claimed invention in a manner reasonably correlated with the scope of the claims broadly including all cancers. The scope of the claims must bear a reasonable correlation with the scope of enablement (In re Fisher, 166 USPQ 19 24 (CCPA 1970). Without such guidance, determining peptides that can be used in the claimed methods is unpredictable and the experimentation left those skilled in the art is unnecessarily and improperly, extensive and undue. See Amgen Inc v Chugai Pharmaceutical Co Ltd. 927 F 2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991) at 18 USPQ2d 1026-1027 and Exparte Forman, 230 U.S.P.Q. 546(Bd. Pat=. App & int. 1986).
In view of all of the above, one of skill in the art would be forced into undue experimentation to practice the claimed invention, and thus, the claimed invention does not satisfy the requirements of 35 U.S.C. 112 first paragraph.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 8 recite “obtaining a first image…obtaining a second image…”. This limitation is indefinite because it is unclear how the images are obtained. The term “obtain” means to get, acquire or secure something. Under the broadest reasonable interpretation, the phrase obtaining an image could read on acquiring the image visually from a computer screen, or alternatively, the phrase could read on acquiring the image by performing an imaging technique. If Applicant’s intends for phrase “obtaining” to encompass performing an imaging technique, the claim should be amended to recite the specific technique for obtaining the first and second image.  Given the alternative interpretations of the limitation, there is ambiguity as to the scope of the claim and one of skill in the art would not be apprised of the metes and bounds of the claim. Claims 2-7 and 9-13 do not sure the deficiencies of claim 1 and 8, and thus, are included in the rejection.
Claim 1 recites “determining impact of bone shape change from the injecting”. This limitation is indefinite because it is unclear how this determination is made. The limitation could be interpreted to encompass making a visual inspection to bone shape change, and alternatively, the limitation could be interpreted to measuring the joint to determine the bone shape change. Thus, there is ambiguity as to the scope of the claim and one of skill in the art would not be apprised of the metes and bounds of the claims. Claims 2-7 and 9-13 do not sure the deficiencies of claim 1 and 8, and thus, are included in the rejection.
Claims 2 and 11-13 recite “a peptide of SEQ ID NO: 1”. This limitation is indefinite because it is unclear if Applicant intends for the peptide to encompass the full-length peptide set forth in SEQ ID NO: 1, or if Applicant intends for the peptide to encompass a fragment of SEQ ID NO: 1. The use of the terms “a” and “the” to refer to sequences identified by SEQ ID NOs 
Claim 6 recites “wherein the injection is a local injection to a joint of the subject and the subject is a human.” There is insufficient antecedent basis for the limitation of “the subject” in the claim. It is suggested that Application amend claim 6 to recite “wherein the injection is a local injection to the patient and the patient is human.” 
Claims 10 and 13 recite the limitation “administered in an amount in a range of about 50 - 400 mg±20%”. The term “about” is a relative term which renders the claim indefinite. The specification does not provide a standard for ascertaining the requisite degree. The customary use of the term about encompasses values ± 10% of a given value. Under the broadest reasonable interpretation, the limitation about 50-400 mg would encompass values ±10% of 50-400 mg. However, the use of the ±20 makes the limitation confusing because it is unclear if ± is intended to define the term about, or if ±20 is solely applicable to 50-400 mg, and the term about is given its customary meaning of ±10 %. Thus, there is ambiguity as to the scope of the claims, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Clarification and/or correction is required. 
Claim 16 recites “wherein the measuring and remeasuring are carried out using Active Appearance Model (AAM) software”. The recitation of “using Active Appearance Model (AAM) 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later 
Claims 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Middleton-Hardie et al. (U.S. Patent No. 8,426,558, published April 23, 2013).
Middleton-Hardie et al. teach a method of treating a disease such as osteoarthritis by administering a formulation composing SEQ ID NO: 21 locally via intra-articular injection to the area of disease (See column 13 and example 4). It should be noted that the peptide of SEQ ID NO: 21 is identical to the instant SEQ ID NO: 1. Middleton-Hardie et al. teach examining the area of the patient to determine a change in cartilage relative to a time prior to the administering (See claim 1).  Middleton-Hardie et al. teach that the method may include determining an area of a subject which is prone to disease and administering the formulation locally to the area of disease, and may further include not only diagnosing the patient and localizing the area of disease but testing the area to determine the level of disease such as the degree of bending of a joint which can be carried out, and thereafter administering the formulation, allowing the formulation to act on the area, and thereafter retesting the patient to determine the level of improvement in the area such as improvement in the degree of binding of a joint (See column 13). Middleton-Hardie et al. teach that in osteoarthritis, cartilage in the joints is lost that causes significant pain when moving the joints, and this condition is caused by mechanical stress on the joints. Middleton-Hardie et al. teach that osteoarthritis is more common in the aged (See column 13). Middleton-Hardie et al. teach that the bone is patella bone (See example 4). Middleton-Hardie et al. teach that the subject is human (See columns 7 and 8). Middleton-Hardy et al. teach an initial intra-articular injection of the peptide of SEQ ID NO: 1 into the joint, followed by an additional injection of the peptide at 1, 2, and 3 weeks (See example 4). Middleton-Hardie et al. teach that images of the joints were taken with photodocumentation and the joints were grossly evaluated for specific changes relative to the cartilage surfaces (See example 4). Middleton-Hardie et al. teach that treatment with the peptide significantly improved 
Middleton-Hardies et al. do not expressly teach obtaining a first image prior to locally injecting the peptide.
However, it would have been obvious to one of skill in the art before the effective filing date of the claimed invention to modify the method of Middleton-Hardie et al. by obtaining a first image prior to injecting the peptide into a joint of the patient given that Middleton-Hardie et al. teach evaluating the joint prior to administering the peptide and thereafter, followed by retesting the subject to determine the level of improvement. Middleton-Hardie et al. also teach imaging the joints following treatment. Thus, it would have been within the capabilities of one of skill in the art to image the joints both prior to and after treatment with the peptide to allow for photographic comparisons of the joint before and after treatment with the peptide to assess efficacy of the peptide. One of ordinary skill in the art would be motivated to image the joints 
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results". The combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield predictable results. The claimed invention is prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5-7, 9, 10, 12, and 14-21 of co-pending Application No. 16/586,516 (reference application).
Although the claims at issue are not identical, they are not patentably distinct from each other. The claims of the ‘516 application recite a method of impacting shape change of bone underlying articular cartilage comprising locally or intra-articularly injecting into a joint of a patient a formulation comprising a pharmaceutically acceptable injectable carrier, and a pharmaceutically active peptide, which is identical to SEQ ID NO: 1 of the instant claims, 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21-38 of copending Application No. 17/517,533 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite method of reducing or preventing worsening of knee pain frequency by impacting a three-dimensional shape change of bone underlying articular cartilage in the affected joint, comprising (a) obtaining a first image of a bone at a joint of a patient (b) locally injecting into a joint of a patient a therapeutically effective amount of a formulation comprising a pharmaceutically acceptable, injectable carrier, and a pharmaceutically active peptide characterized by impacting shape change of bone underlying articular cartilage in the patient whereby shape change of the bone underlying articular cartilage in the patient is impacted; (c) obtaining a second image of bone underlying articular cartilage after the injecting; and (d) comparing the first image with the second image; and (e) determining impact of bone shape change from the injecting; and (f) determining a need for additional injecting based on the comparison. Both sets of claims recite wherein the repeating is over a period of weeks, and the peptide is administered in an amount in a range of 50 to 400 mg ±20%. Both sets of claims recite wherein the area of where pain is experienced is a knee joint. Both sets of claims recite wherein measurements are made in a femur, tibia, and patella. Both sets of claims recite wherein the measuring and remeasuring are carried out using Active Appearance Model (AAM) software, the injecting is intra-articular and the patient has been diagnosed with osteoarthritis (OA). Both sets of claims recite A method of treating pain, comprising: diagnosing a patient as suffering from pain as a result of osteoarthritis; obtaining a first image using MRI or X-ray .
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims  rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 7,888,846 in view of Roemer et al. (Osteoarthritis and Cartilage 24 (2016) 274e289 275).  
The ‘846 claims are drawn to a promoting cartilage growth, comprising: determining an area of patient cartilage as being in need of treatment; administering locally to the area, by injection, a therapeutically effective amount of a formulation comprised of a pharmaceutically acceptable carrier and a peptide which is characterized by providing dose dependent generation of cartilage in the area; allowing the formulation to act on the cartilage; and examining the area of the patient to determine a change in cartilage relative to a time prior to the administering wherein the peptide comprises at least 20 and no more than 50 amino acid residues, wherein the sequence has the formula of DLXXXXXNDXXPFXXXXQXF (SEQ ID NO:1), wherein X is any amino acid and the peptide is further characterized by a biological activity which enhances hard tissue growth, and wherein the amino acid may be in the D- or L-conformation. The ‘846 claims teach the administering is by injection selected from the group consisting of subcutaneous, intravenous, intra-arterial, intra-pericardial, and intra-articular injection. The ‘846 claims teach wherein the peptide is further characterized by a biological activity which enhances bone growth. The ‘846 claims teach the determining comprises diagnosing the patent with a form of arthritis chosen from osteoarthritis and rheumatoid arthritis. The ‘846 claims teach the administration is an intra-articular injection of the peptide in an injectable formulation. The ‘846 claims teach the peptide has the amino acid sequence of SEQ ID NO: 21, which is 100% identical to the peptide of SEQ ID NO: 1 of the instant claims. 
The ’846 claims do not teach imaging obtaining a first prior to locally injecting the peptide and obtaining a second image after the injecting. 
Roemer et al. teach that the art has MRI based semi-quantitative scoring of knee osteoarthritis is a valuable method for performing multi-feature joint assessments and of the whole joint in the clinical environment (See page 274).  Roemer et al. teach that 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain images of the joint before and after administration of the peptide as a means for evaluating the efficacy of the peptide, and to determine if further treatment is needed. Given that the ‘846 claims teach examining the area of the patient to determine a change in cartilage relative to a time prior to the administering, it would be obvious to one of ordinary skill in the art to use a known imaging technique, such as MRI, to determine change in cartilage by comparing images of the joint before and after the administration of the peptide to assess efficacy of the peptide and to determine the need for further treatment. Further, it would have been obvious to measure the bone shape of the joint before and after treatment with the peptide to assess the efficacy of the peptide.
Regarding the limitations “reducing or preventing worsening of knee pain frequency by impacting a 3D shape change of bone underlying articular cartilage in the affected joint”, “impacting age related shape change of bone underlying articular cartilage”, and “delaying, arresting, or reversing naturally occurring aging of a joint”, the aforementioned limitations are inherent properties that necessarily flow from administering the peptide to a subject having osteoarthritis. That is, the prior art method administers the same peptide, in the same manner, to the same patient population, and thus, would have the same outcome of impacting a 3D shape change of bone underlying cartilage in an affected joint, impacting age related shape change of bone underlying articular cartilage, and delaying, arresting, or reversing naturally occurring aging of a joint, as recited in the instant claims.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are .
Claims 1-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 8,426,558 in view of Roemer et al. (Osteoarthritis and Cartilage 24 (2016) 274e289 275).  
The ‘558 claims are drawn to a method of treating osteoarthritis, comprising: diagnosing an area of patient as being osteoarthritic; administering an intra-articular injection of a therapeutically effective amount of a formulation comprised of a pharmaceutically acceptable carrier and a peptide which is characterized by providing dose dependent generation of cartilage in the area; allowing the formulation to act on the osteoarthritic area; and examining the area of the patient to determine a change in cartilage relative to a time prior to the administering, wherein the peptide comprises at least 20 and no more than 50 amino acid residues, wherein the sequence has the formula of DLXXXXXNDXXPFXXXXQXF (SEQ ID NO:1), wherein X is any amino acid and the peptide is further characterized by a biological activity which enhances hard tissue growth, and wherein the amino acid may be in the D- or L-configuration. The ‘558 claims teach the peptide is a peptide of SEQ ID NO:21. It should be noted  that the peptide of SEQ ID NO: 21 is 100% identical to the peptide of SEQ ID NO: 1 recited in the instant claim. The ‘558 claims teach that the subject can also have rheumatoid arthritis.  
The ’558 claims do not teach imaging obtaining a first prior to locally injecting the peptide and obtaining a second image after the injecting. 
Roemer et al. teach that the art has MRI based semi-quantitative scoring of knee osteoarthritis is a valuable method for performing multi-feature joint assessments and of the whole joint in the clinical environment (See page 274).  Roemer et al. teach that semiquantitative MRI assessment of osteoarthritis is a valid, reliable, and responsive which helps investigators to evaluate potential new drugs for osteoarthritis (See abstract and page 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to obtain images of the joint before and after administration of the peptide as a means for evaluating the efficacy of the peptide, and to determine if further treatment is needed. Given that the ‘558 claims teach examining the area of the patient to determine a change in cartilage relative to a time prior to the administering, it would be obvious to one of ordinary skill in the art to use a known imaging technique, such as MRI, to determine change in cartilage by comparing images of the joint before and after the administration of the peptide to assess efficacy of the peptide and to determine the need for further treatment. Further, it would have been obvious to measure the bone shape of the joint before and after treatment with the peptide to assess the efficacy of the peptide. 
Regarding the limitations “reducing or preventing worsening of knee pain frequency by impacting a 3D shape change of bone underlying articular cartilage in the affected joint”, “impacting age related shape change of bone underlying articular cartilage”, and “delaying, arresting, or reversing naturally occurring aging of a joint”, the aforementioned limitations are inherent properties that necessarily flow from administering the peptide to a subject having osteoarthritis. That is, the prior art method administers the same peptide, in the same manner, to the same patient population, and thus, would have the same outcome of impacting a 3D shape change of bone underlying cartilage in an affected joint, impacting age related shape change of bone underlying articular cartilage, and delaying, arresting, or reversing naturally occurring aging of a joint, as recited in the instant claims.  "Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.
Claim Status
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANDRA DILLAHUNT/Examiner, Art Unit 1646                                                                                                                                                                                                        
/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646